Title: To George Washington from George Mason, 19 March 1783
From: Mason, George
To: Washington, George


                        
                            Dear General.
                            Virginia, Gunston Hall, March 19th 1783.
                        
                        My Motives for troubling Your Excellency, at this particular time, are Motives of Humanity. Mr Lawrence
                            Washington Junr who will deliver this, has been unfortunately engaged in a Duel, or rather an Affray, with Mr Philip
                            Alexander of Chotanck; in which his Antagonist was mortally wounded, & died six or seven Days after.
                        I have taken some pains to inform myself of the real Truth of the Case, and have seen several Testimonials,
                            signed by unprejudiced persons of Credit: and tho’ Mr Washington may not be strictly justifiable in a
                            legal Sense, I am entirely of Opinion that He has done no more than any Man of Sensibility & Honour wou’d have
                            thought himself obliged to do, under the same Circumstances of provocation. Mr Alexander appears to have been, in every
                            Instance, the Aggressor; the provocation given Mr Washington was of the most interesting, & aggravating kind—An
                            Attempt to blast the Reputation of a young Lady of Family, & Character, allied to him, by the nearest Ties of
                            Blood. This is one of the few Cases, which does not admit the usual Reparation of other Wrongs, in a Court of Justice; a
                            Young Lady’s Character being of too delicate a Nature to be submitted to such an Investigation: and however false the
                            Defamation, however generally disbelieved, the Injury is lasting!
                        The Custom of the World, the Manners of the Age we live in, the Voice of Nature, calls upon Relations
                            & Friends to redress an injured Person, who from the natural weakness & Incapacity of her Sex, is deprived
                            of the Means of doing it. Mr Alexander, after refusing to accept a Challenge, and professing to act upon the defensive,
                            added fresh Injurys to those He had already offered, and continued to insult & abuse Mr Washington, in the
                            grossest Manner: and when they afterwards met at a public place, and walked out together, fired his Pistol first (at no
                            more than a Yard’s Distance) with a manifest Intention to kill the other, before He knew whether it was Mr Washington’s
                            Design to act offensively, or not; the Ball miss’d him, tho’ so very close, that the Powder burn’d his Face. Mr Washington
                            instantly step’d back, and drawing a Pistol from his Belt, under his Great Coat, shot the other in the Body; which brought
                            him to the Ground. This was done in the Sight of many People; and I think proves, that Mr Washington, in firing his
                            Pistol, acted upon the defensive.
                        The only Circumstances against him are, his former Challenge, and his having desired Mr Alexander, that Day,
                            to walk aside with him. Upon the whole, tho’ I think Mr Washington may safely stand his Tryal, and trust himself in the
                            Hands of an honest, & impartial Jury; yet He has been judiciously advised to absent himself, for the present,
                            until Men’s Passions & Prejudices have subsided; as He must first be tryed, by an examining Court in the County,
                            where the deceased had many Relations & Friends: and the Circumstance of Mr Alexander’s remaining wounded, and his
                            Life despaired of, several Days before He died; during which time, most of the Neighbours visited him, has contributed,
                            not a little, to heighten the Prejudices against Mr Washington. Such Spectacles naturally excite our Compassion, and of
                            Course, our Resentment against the Man who has been the Cause; our Passions are too much inflamed to consult our Reason;
                            and it is not until cool Reflection returns, that we are capable of enquiring into the Merits.
                        For these Reasons, Mr Washington has determined to pass a Month or two in the Army; if You shall be pleased
                            to permit him to act in it, as a Volunteer.
                        I am well apprized of Your Excellency’s strict Attention to the Authority of the Civil-Power; and thoroughly
                            sensible how greatly & justly it has endeared Your Character to Your fellow-Citizens; I shou’d therefore be one of
                            the last Men in the World, who wou’d presume to recommend to Your Countenance, or Protecton, either a Criminal, or a
                            Fugitive from Justice; but I think, in my Conscience, that this Young Gentleman has been rather unfortunate, than
                            culpable; and am assured, and convinced, He means to return, and submit himself to a fair Tryal, by the Laws of his
                            Country; if the Friends of the deceased, after due Reflection, shall judge fit to prosecute him; which according to the
                            best of my Judgment, I think I shou’d not do, if Mr Alexander had been my nearest Relation. I can truly declare that I
                            have not the smallest Connection, or even Acquaintance, with either of the Parties. I own I can’t help feeling, as a Man, and as a Father, for old Mr Lawrence Washington; who is a very worthy
                            Man, and is exceedingly distressed by this unhappy Accident. Your Excellency’s permitting his Son to remain, for a short
                            time, in the Army, will alleviate his present Distresses; and in a little time, I hope He will have nothing to fear.
                        I sincerely wish You Health, and every Felicity; and with Sentiments of the highest Respect & Esteem,
                            I have the Honour to be Your Excellency’s most affectionate & obdt Sert
                        
                            G. Mason
                        
                    